Title: Thomas Jefferson to Sarah Bowdoin (Dearborn), 4 February 1813
From: Jefferson, Thomas
To: Dearborn, Sarah Bowdoin


          Monticello Feb. 4. 13. 
           I have recieved, Madam, with thankfulness, the copy you have been so good as to send me, of the Eulogy of the late honourable mr Bowdoin, by mr Jenks, and have read it with great satisfaction. I participate with the writer in all the sentiments he expresses of esteem and veneration for a character of so much excellence, and of regret for a loss so afflicting to us all. the Records of the good who have left us, are lessons to the living to emulate their worth, & deserve their praise. in rendering this tribute, so justly due to the patriotism and virtue of a deceased worthy, permit me to add that of my high esteem and consideration for yourself.
          
            Th:
            Jefferson
        